Citation Nr: 0206850	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  99-25 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for multiple joint and 
muscle pains due to undiagnosed illness.

2.  Entitlement to service connection for minimal change 
disease due to undiagnosed illness.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to July 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Boise, Idaho.  Historically, the appeal came before the 
Board in February 2001 and was remanded for further 
evidentiary development, including a VA examination to 
deterine the nature and etiology of the claimed Persian Gulf-
related undiagnosed illness, manifested by joint and muscle 
pain, and kidney symptoms.  A preliminary review of the file 
indicates that the development has been satisfactorily 
completed.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  Multiple joint and muscle pains due to undiagnosed 
illness, if present, is not causally related to service.

4.  The evidence submitted in support of the claim does not 
establish a current disability of multiple joints and muscle.

5.   Minimal change disease was not shown in service; 
evidence submitted in support of the claim for service 
connection for minimal change disease due to an undiagnosed 
illness does not establish a causal connection between the 
current disability of minimal change disease and service.


CONCLUSIONS OF LAW

1.  Multiple joint and muscle pains due to undiagnosed 
illness was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2001). 

2.  Minimal change disease due to an undiagnosed illness was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President of the United States 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000." Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000). The Act reaffirms and 
clarifies the duty of the Secretary of Veterans Affairs to 
assist claimants in developing evidence pertinent to their 
claims for VA benefits. It eliminates the previous 
requirement that a claim be well-grounded before VA's duty to 
assist arises. The Act requires the Secretary to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate his or her claim unless it is clear that no 
reasonable possibility exists that the Secretary's assistance 
would aid in substantiating the claim. 

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
December 1999 statement of the case and December 2001 
supplemental statement of the case, provided to the veteran, 
specifically satisfy the requirement at § 5103A of the new 
statute in that they clearly notify the veteran of the 
evidence necessary to substantiate his claim; specifically, 
the need for records showing treatment of the claimed 
condition during military service, current diagnoses of the 
claimed condition and competent clinical evidence showing 
relating minimal change disease to his period of military 
service.  The veteran was afforded a thorough VA examination.  
No further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (2002); 
38 C.F.R. § 3.317(a)(1) (2001).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving fatigue, 
headaches, joint pain, and the respiratory system.  38 C.F.R. 
§ 3.317(b)(1), (3), (10).


Factual Background

Service medical records show that the veteran underwent an 
enlistment examination in March 1981 and November 1982, a 
periodic examination in December 1988, and a separation 
examination in February 1993.  None of these examinations 
indicate a diagnosis or defect pertaining to the kidneys, 
muscles, or joints.  The report(s) of medical history 
accompanying the March 1981 and February 1993 examination 
reports disclose a history of leg cramps.  The physician's 
summary from March 1981 indicates that the leg cramps were 
growing pains from ages 9 and 10, and were insignificant.  
The physician's summary from February 1993 also refers to the 
leg cramps as growing pains.  Treatment reports show that the 
veteran sought treatment for pain in his left shoulder in 
June 1991.  He reported having pain in the left superior 
shoulder after carrying equipment.  Physical examination 
revealed full range of motion.  The veteran was non-tender to 
palpation; sensitivity in the anterior shoulder was 
decreased.  The left clavicle was nontender to palpation with 
no swelling.   X-rays were interpreted to show no fractures.  
The assessment was overuse syndrome.   The veteran was 
instructed to follow up in two weeks if not better.

Post-service medical records reflect that the veteran 
underwent a VA general examination in April 1994.  He voiced 
no current complaints regarding his kidneys, muscles or 
joints at that time, other than those pertaining to his lower 
back pain.

Treatment records reflect that the veteran received care from 
Dr. L.E.O. from December 1996 to October 1997.  The veteran 
underwent a renal ultrasound in December 1996, which was 
interpreted to show the following: (1) increased 
ethnogenicity of the renal parenchyma consistent with some 
renal disease, (2) no evidence of hydronephrosis, and (3) a 4 
millimeter (mm) echogenic region within the right kidney most 
consistent with a small renal calculus.  In January 1997, the 
veteran underwent a CT of his abdomen, a CT of his pelvis, 
and PA (posterior-anterior) and lateral chest X-rays, all of 
which were interpreted to be normal.  That same month, the 
veteran was admitted to S.H.M.C. to undergo a left 
percutaneous renal biopsy and direct ultrasonographic 
visualizations.  The veteran reported a history of three 
months in Desert Storm with a history of taking daily doses 
of "nerve agent antidote."  Preliminary immunoflurorescent 
studies were interpreted to be negative; light microscopies 
suggested normal appearing glomeruli.  The final diagnosis 
was nephrotic syndrome, probable minimal change disease.  Dr. 
O. treated the veteran for minimal change disease with a 
course of steroid therapy from February to June 1997 and the 
veteran showed improvement.  The veteran had symptoms of 
increasing foaming on urination in July 1997 and the 
assessment became relapsing minimal change disease; a course 
of steroid therapy was reinitiated.  In October 1997, the 
veteran was found to be in remission, clinically, for the 
preceding six weeks.

The veteran sought treatment from Dr. K.R.P. from December 
1996 to November 1997.  The veteran followed up on laboratory 
work in December 1996.  Although he reported that he felt 
great, the assessment was proteinuria.  When the veteran's 
kidney function was rechecked in June 1997, he was symptom 
free with no swelling, no dependent edema, and no 
proteinuria.  He reported that he was starting to notice 
'foaming.'  The assessment was proteinuria.

VA outpatient records show the veteran sought treatment for 
various complaints between April 1998 and November 2000.  
These complaints did not pertain to kidney disorders or joint 
and muscle pain, other than that of low back pain.

The veteran underwent a Persian Gulf Registry examination in 
November 1997.  The veteran reported kidney disease and 
weakness in his joints, ankles, knees, hips, and pain in the 
heel and ball of his foot as some of his chief complaints.  
The veteran gave a history of having minimal change disease 
or minimal lesion nephrotic syndrome since November 1996.  He 
stated that the disease manifested itself by his kidneys 
excreting all his proteins and the vessels leaking, and him 
swelling up like a balloon.  He reported that he had to go on 
a diuretic and another medication and has had several 
relapses and remissions since November 1996, but was 
currently in remission.  He stated that his joint weakness 
and pain began in November 1995.  He described it as starting 
whenever he stood up and stopping after he had walked around 
for a while.  He reported that the symptoms were there all 
the time and were getting worse with time.  

The veteran's military history included spending January to 
April 1991 in the Persian Gulf, specifically, Riyadh and 
Tabuk.  He rated his health as very good prior to going to 
the gulf.  While there, he received a muscle relaxant for a 
neck injury and antacids; he took a nerve agent pill on a 
daily basis.  He also received the anthrax vaccine.  The 
veteran reported being exposed to CARC paint; he used the 
MOPP suit and gloves during exposure.  He denied exposure to 
delousing agents, depleted uranium, and dead bodies, animal 
or human.  Exposure to gas and nerve agents and insecticides 
was unknown; the veteran did use the Army issue insecticide.  
Regarding oil and smoke fumes, the veteran stated that he did 
have exposure to hose and he remembered the black sky.  He 
reported that he witnessed over 20 SCUD attacks and put on 
his MOPP 4 gear each time.  He felt that he had been in one 
chemical alarm at a minimum and went into his MOPP gear for 
that. 

The veteran had no history of urinary frequency, nocturia, or 
polyuria.  He did have oliguria, hematuria, and albuminuria.  
He had a history of kidney disease; he had no history of 
kidney stones, sexually transmitted diseases, testicular 
pain, or change in the size of the scrotum.  He denied a 
history of rheumatoid arthritis, osteoarthritis, gout, 
bursitis, or swelling.  He had no history of osteomyelitis, 
fractures, or flat feet.  He had a history of muscle cramps.  
He had muscle pain when he was taking Prednisone.  Physical 
examination revealed muscle strength was 5/5 in all 
extremities.  Grasp was equal and strong bilaterally.  The 
shoulder, elbow, wrist, hip, knee, and ankle joints were 
nontender.  There was no crepitus or swelling.  All joints 
had full range of motion.  There was no pretibial or pedal 
edema.  The pertinent diagnoses were kidney disease 
(diagnosed by private physician as minimal change disease or 
minimal lesion nephrotic syndrome) and joint weakness of the 
feet and foot pain.  

The veteran underwent a VA examination in August 1999.  The 
pertinent medical history reflects that the veteran was 
diagnosed with relapsing minimal change disease after 
proteinuria was noted.  This was confirmed by renal biopsy in 
January 1997.  The veteran has been under the treatment of 
Dr. O. for relapsing episodes and instructed on the symptoms.  
He has not sought treatment for the disease since late 1997, 
but he does have occasional foaming urination.  He has noted 
no peripheral edema.  The veteran reported his belief that 
stress aggravates his condition and for that reason, he quit 
his job as sales manager for a new car dealership.  He 
attributes his religion and minimizing daily stress as 
alleviating factors in his symptomatology.  He reported that 
the previous week he had foaming urination, but it resolved 
in one day.  He denied hematochezia, dysuria, or frequency.  
After physical examination, a review of current and 
previously completed laboratory work, and literature on 
glomerulonephritis, specifically, minimal change disease, the 
pertinent final diagnosis was relapsing minimal change 
disease.

The veteran underwent a VA joints examination in November 
2001.  He provided a  medical history that, in pertinent 
part, essentially duplicates the history provided for 
previous examinations in November 1997 and August 1999.  The 
veteran reported that he has not been diagnosed with relapse 
of minimal change disease or been treated with steroids since 
his relapse in 1997.  The veteran stated that he has had 
bilateral knee pain for approximately seven years.  He 
attributed his knee pain to carrying heavy packs and 
occasionally carrying people during training exercises in the 
Army.  He described his knee pain as 3 or 4 on a scale of 1 
to 10, with 10 being the worse.  The veteran stated that he 
experienced weakness associated with stiffness in the 
mornings or after he has been sitting for a long time.  He 
denied having locking, instability, and lack of endurance.  
He did note having a clicking sensation in the knee joint on 
occasion.  He reportedly takes glucosamine and chondroitin 
sulfate tablets to treat his knees.  He did not claim to have 
flare-ups of joint disease.  He has not had any surgical 
procedures, or history of dislocation or recurrent 
subluxations.  He was not aware of any injury associated with 
the onset of his joint pains.  He complained of pain and 
weakness in the musculature of his lower back and arms, 
specifically, his right arm.  He attributed this to an injury 
to his neck in Saudi Arabia.  His muscle groups have not been 
destroyed secondary to an injury and he has not been 
diagnosed with having any tumors of any muscles or other sort 
of malignant neoplasm.  He describes his muscle pain as a 2 
on a scale of 1 to 10.  

Sensory examination revealed normal sensation to pain, touch, 
and temperature in both upper and lower limbs.  Central 
nervous system examination showed motor power and motor 
strength were 5/5 for both upper and lower limbs.  No wounds 
or tissue loss  were noted over any muscle group.  A 
comparison of the musculature of the right and left arms 
revealed no atrophy or hypertrophy.  There was no tendon 
damage or abnormal scars and no muscle herniation.  
Musculature of the back was intact and no tenderness was 
noted over the musculature.  No loss of muscle function or 
muscle groups was noted.  Joint function was not affected 
secondary to muscle pain.  

Physical examination of the joints showed range of motion of 
the right knee in flexion was 0 to 140 degrees and extension 
was at 0 degrees.  Medial and lateral collateral ligaments of 
the right lower extremity were intact; there was no movement 
on anterior or posterior drawer signs.  Anterior and 
posterior cruciate ligaments were intact.    Medial and 
lateral menisci were normal; McMurray's sign was negative.  
No tenderness was noted over the knee joint and there was no 
pain on motion.  There was no effusion, no instability, no 
weakness, tenderness, redness, heat, or abnormal movement 
noted.  There were no functional limitations noted on 
standing and walking.  There was no ankylosis present.  
Bilateral knee X-rays were interpreted to be negative.  
Regarding his genitourinary system, examination of the penis, 
testicles, epididymis, and spermatic cord were normal to 
inspection and palpation.  There were no enlargements or 
abnormal growths noted.  There was no tenderness or atrophy.  
Size appeared normal with no penile deformity.  Diagnostic 
tests, including a CBC, white blood count, and urinalysis 
were performed and reviewed.

The diagnoses were minimal change disease of the kidney in 
remission and bilateral knee arthralgias and muscle pain.  
The examining physician concluded that minimal change disease 
is considered a chronic disability that can relapse.  The 
etiology of the disorder is not known and can not be 
associated or disassociated with any exposure of substances 
during the veteran's service.  Onset of the disease was not 
during active service; it was first diagnosed in 1997.  The 
examining physician concluded that the arthralgias and muscle 
pains could not be considered a chronic disability because of 
the lack of evidence of osteoarthritic development in the 
joints.  The examiner opined that while the etiology of the 
discomfort was also unknown, it was more unlikely than not, 
secondary to carrying heavy packs long distances during 
training in service.


Analysis

A review of the record does not support a grant of service 
connection for multiple joint and muscle pains due to an 
undiagnosed illness.  The November 2001 VA examination 
revealed no pathology or disease.  Specifically, X-rays of 
the knees showed no evidence of bony abnormalities and the 
clinical examination of the knees was essentially normal. 
There was no functional limitations on standing and walking 
and the examiner found there was no effusion, no instability, 
no weakness, tenderness, redness, heat, or abnormal movement. 
Further, the examiner, although hypothesizing that the 
veteran's knee complaints was a consequence of carrying heavy 
packs in service, concluded that no chronic disability of the 
knees was existent. Objective manifestations of joint and/or 
muscle pain involving areas other than the knees has not been 
shown. Accordingly, as the evidence of record fails to 
establish either a chronic disability and/or objective 
manifestations of joint or muscle pain, service connection is 
not in order. Where the "fair preponderance of the 
evidence" is against the claim, as is the case here, the 
benefit of the doubt rule has no application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The record also does not support the grant of service 
connection for minimal change disease. The Board observes 
that since the veteran's kidney abnormalities have been 
linked to a specific disease, minimal change disease, 
presumptive service connection as an undiagnosed illness is 
not warranted. According to VA's General Counsel, 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 authorize service connection on 
a presumptive basis only for disability arising in Persian 
Gulf veterans due to "undiagnosed illness" and may not be 
construed to authorize presumptive service connection for 
diagnosed illnesses, such as minimal change disease, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VA O.G.C. Prec. Op. No. 8-98 (Aug. 3, 1998), 
63 Fed. Reg. 56,703 (1998).

Further, there is no evidence to causally link the veteran's 
diagnosis of minimal change disease with his term of service. 
Minimal change disease was not manifested during the 
veteran's period of military service. It was not until late 
1996, some 3 1/2 years after service discharge, that the 
veteran manifested symptoms and minimal change disease was 
diagnosed.  No medical evidence has presented to establish a 
relationship between this condition and his military service. 
Accordingly, the record in its entirety does not show service 
connection for minimal change disease is warranted. The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. §§ 1110, 1117, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.317.


ORDER

Entitlement to service connection for multiple joint and 
muscle pains due to undiagnosed illness is denied.

Entitlement to service connection for minimal change disease 
due to undiagnosed illness is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

